DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       ALERT TOWING, INC. d/b/a J.D.’S TOWING SERVICE,
                          Appellant,

                                    v.

              RIC L. BRADSHAW, in his official Capacity as
                 SHERIFF OF PALM BEACH COUNTY,
                             Appellee.

                              No. 4D20-188

                               [May 6, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James L. Martz, Judge; L.T. Case No. 50-2019-CA-000589-
XXXX-MB.

    Andrew A. Harris of Harris Appeals, P.A., Palm Beach Gardens, and
J. Freddy Rhoads of Rhoads Law Group, P.A., West Palm Beach,
for appellant.

  Carri S. Leininger and Jessica R. Glickman of Williams, Leininger &
Cosby, P.A., North Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.